DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 04/13/2021.  
Claims 7-15 and 20-39 are pending in the case.  
No further claims have been cancelled or added.
Claims 7, 20 and 28 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-13, 20, 23-28, and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter et al. (US 2016/0119692 A1, published 04/28/2016, hereinafter “Chatter”) in view of Kachkova et al. (US 2017/0289643 A1, effectively filed on 03/31/2016, hereinafter “Kachkova”) and further in view of Morton et al. (US 2016/0080451 A1, published 03/17/2016, hereinafter “Morton”) and further in view of Grossman (US 2018/0197223 A1, effectively filed on 01/06/2017, hereinafter “Grossman”).

Independent Claims 7, 20 and 28:
Chatter discloses an apparatus comprising:
one or more processors (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has at least one processor.); and
a memory [one or more non-transitory computer readable media] having stored thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has memory storing executable instructions.):
receiving, by a network device, a content identifier identifying content and information associated with a position of interest associated with the content, wherein the information associated with the position of interest comprises coordinates and a frame number and wherein the content identifier differentiates the content from other content (The server receives coordinates corresponding to a position of interest within a frame of a video content along with the selected image information, Chatter: ¶ [0039].  The selected image information comprises the program name (content identifier), the episode number (content identifier) and frame number, Chatter: ¶ [0033].);
determining, based on the coordinates, an object in the frame (The server determines an object in a frame of the content based on the coordinates within the frame, Chatter: ¶ [0029], [0030].);
determining, based on the object in the frame, information associated with the object (Information corresponding to the determined object is retrieved by the server, Chatter: ¶ [0030], [0033].); and
sending the information associated with the object (The server sends the information to the recipient device, Chatter: ¶ [0030], [0033].).
Chatter does not appear to expressly teach a method wherein:
the position of interest corresponds to a region of interest;
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp;
determining the information associated with the object comprises sending, based on the object, descriptive text associated with the object to a search engine and receiving, from the search engine information associated with the object.
However, Kachkova teaches an apparatus, medium and method wherein:
the network device receives a timestamp instead of a frame number (The server can receive a timestamp, Kachkova: ¶ [0038]);
the frame of the content is determined based on the content identifier and the timestamp (The media ID (content identifier) and the timestamp number are used to determine the frame of the content, Kachkova: ¶ [0038].); and
determining the information associated with the object comprises sending, based on the object, a query associated with the object to a search engine and receiving, from the search engine information associated with the object (when no advertisement information is available for the object, the server generates the information by generating queries to an internal or external search engine, Kachkova: ¶ [0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter wherein:
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp; and 
determining the information associated with the object comprises sending, based on the object, a query associated with the object to a search engine and receiving, from the search engine information associated with the object, as taught by Kachkova.
One would have been motivated to make such a combination in order to provide a more effective means for retrieving information associated with an object of interest within a frame of media content (Chatter: ¶ [0032]; Kachkova: ¶ [0038].). 
wherein: 
the position of interest corresponds to a region of interest;
the query comprises descriptive text.
However, Morton teaches an apparatus, medium and method wherein the position of interest corresponds to a region of interest (The user’s selection can correspond to a region (region of interest), Morton: Fig. 14 step 1405, ¶ [0219].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and system of Chatter in view of Kachkova wherein the position of interest corresponds to a region of interest, as taught by Morton.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the scope of the user’s interest within the frame (Morton: Fig. 14 step 1405, ¶ [0219].).
Chatter in view of Kachkova and further in view of Morton does not appear to expressly teach an apparatus, medium and method wherein the query comprises descriptive text.
However, Grossman teaches an apparatus, medium and method wherein the query comprises descriptive text (The user can specify an object of interest within an image, Grossman: Fig. 3 steps 304-306, ¶ [0042], [0044].  The image is analyzed in order to generate descriptive labels for the object, the labels are used as keywords, Grossman: Fig. 3 step 308, ¶ [0046].  The keywords are used to search for related products or services associated with the object, Grossman: Fig. 3 step 310, ¶ [0048] .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova and further in view of Morton wherein the query comprises descriptive text, as taught by Grossman.
One would have been motivated to make such a combination in order to provide an effective means for generating a relevant search query for retrieving content for objects of interest within an image (Grossman: Fig. 3, ¶ [0042]-[0051].).

Claims 10, 23 and 31:
The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus, medium and method further comprising sending an image of the object to an image analyzer (Morton: ¶ [0229], [0242], [0251]; Grossman: ¶ [0047].).

Claims 11, 26 and 34:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus, medium and method wherein sending the information associated with the object comprises sending the information to a content player (Morton: Figs. 14 and 23, ¶ [0219], [0229], [0242].).

Claims 12, 24 and 32:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus, medium and method wherein the information associated with the object comprises identification information, descriptive information, or a combination thereof (Morton: Fig. 23, ¶ [0219], [0242].).

Claims 13, 25 and 33:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus, medium and method wherein the information associated with the object comprises an advertisement associated with the object, a recommendation, or a combination thereof (Morton: Fig. 23, ¶ [0229], [0235], [0242]; Kachkova: abstract.).

Claims 27 and 35:
	The rejection of claim 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus and medium wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to transmit the information associated with the object further cause at least a portion of the information associated with the object to be displayed on a display device (Morton: Fig. 23, ¶ [0219], [0242]).

Claims 36-38:
	The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches an apparatus, medium and method wherein receiving the content identifier associated with content comprises receiving a user profile (Chatter: ¶ [0031], [0034]; Kachkova: ¶ [0038].).

Claim 39:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman further teaches a method further comprising determining, based on the information associated with the object, recommended content (Based on the image identification, the system determines web pages (recommended content) to present to the user via hyperlinks, Morton: ¶ [0235], [0236], [0242]).

Claim(s) 8, 9, 21, 22, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Grossman and further in view of Chang et al. (US 2019/0080207 A1, effectively filed on 07/06/2017, hereinafter “Chang”).

Claims 8, 21 and 29:
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman does not appear to  wherein determining the object in the frame comprises:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the location of the object; and
performing image processing on the cropped image.
However, Chang teaches an apparatus, medium and method wherein determining the object in the frame comprises:
cropping, based on coordinates, the frame to remove an area of the frame surrounding the location of the object (Chang: ¶ [0115].); and
performing image processing on the cropped frame (Chang: ¶ [0115].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova, further in view of Morton and further in view of Grossman to comprise:
cropping, based on coordinates, the frame to remove an area of the frame surrounding the location of the object; and
performing image processing on the cropped image, as taught by Chang.
One would have been motivated to make such a combination in order to provide a more effective means for product recognition (Chang: ¶ [0008], [0115].).
In implementing the cropping feature of Chang into the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Grossman, the coordinates used to define the cropping boundary (as taught by Chang) would correspond to the user selected region since the user selected region comprises the 

Claims 9, 22, 30:	
The rejection of claims 8, 21 and 29 are incorporated.  Chatter in view of Kachkova, further in view of Morton, further in view of Grossman and further in view of Chang teaches an apparatus, medium and method wherein the image processing comprises one or more of facial recognition, landmark detection, label detection, logo detection, optical character recognition, determining image attributes, or a combination thereof (Chang: ¶ [0043], [0096], [0119].).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Grossman and further in view of Yankovich et al. (US 2012/0238254 A1, published 09/20/2012, hereinafter “Yankovich”).

Claim 14:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman does not appear to expressly teach a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed; and
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content.
However, Yankovich teaches a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed (The user can define a rectangular area (selector) via an input interface, Yankovich: Fig. 9B, ¶ [0049], [0074].);
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content (Yankovich: Fig. 9B, ¶ [0049], [0074].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton and further in view of Grossman wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed;
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content, as taught by Yankovich.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the region of interest (Yankovich: Fig. 9B, ¶ [0049], [0074].).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Grossman, further in view of in view of Yankovich and further in view of Hall et al. (US 2019/0026579 A1, filed on 07/24/2017, hereinafter “Hall”).

Claim 15:
The rejection of claim 14 is incorporated.  Chatter in view of Kachkova, further in view of Morton, further in view of Grossman and further in view of Yankovich does not appear to expressly teach a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system.
However, Hall teaches a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system (The user can dynamically adjust the position and size of the rectangular selection via a drag input on the image associated with an x and y axis of a coordinate system, Hall: ¶ [0058], [0063], [0079]-[0080].).
wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system, as taught by Hall.
One would have been motivated to make such a combination in order to better ensure that the user is satisfied with the selection region (Hall: ¶ [0079]-[0080].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175